IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 17, 2008

                                     No. 07-60399                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


TOMMY BAILEY; BARBARA BAILEY; JOHN BOWDEN; CHERYL
BOWDEN; RICHARD BURROWS; WENDY BURROWS; BRADLEY
BYNUM; REBECCA BYNUM; MARK HAGGARD; ROXAN HAGGARD;
JOSEPH KAULFERS; KAREN KAULFERS; MIKE MELTON;
CHRISTOPHER NAUSE; HOUSTON NEAL; MARK QUINN; JEFFREY
SHELTON; SANDRA SPADT; THOMAS SPADT; TONY THOMPSON;
KRISTINA THOMPSON; GARY PHILYAW; JOHNNY PILGRIM; LEWIS
SELLS; GERALD WAYNE SMITH; RON CHRISTOPHER HUDNALL;
ESTATE OF DENNIS SMITH

                                                  Plaintiffs - Appellants
v.

LOCKHEED MARTIN CORPORATION; LOCKHEED MARTIN
AERONAUTICAL SYSTEMS COMPANY

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:04-CV-124


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60399

      The plaintiffs appeal the district court’s grant of summary judgment. This
case arises from a workplace shooting by a deranged employee who went on a
violent rampage at work, killing and wounding coworkers before turning the gun
on himself.   The case requires us to interpret Mississippi state workers’
compensation law and decide whether the plaintiffs’ state law tort claims are
barred by the Mississippi workers’ compensation law’s exclusive remedy.
However, we addressed this issue in Tanks v. Lockheed Martin Corp., a case
which arose from the same incident and is factually and legally
indistinguishable from the case here. 417 F.3d 456 (5th Cir. 2005). In Tanks,
we disagreed with the district court’s interpretation of competing lines of
Mississippi cases on the subject and reversed, holding that the assaults were
exclusively compensable by state workers’ compensation law.         Id. at 468.
Therefore, for the reasons listed in Tanks, we AFFIRM the grant of summary
judgment by the district court.




                                       2